Citation Nr: 9901124	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-00 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's brother



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1972.  The veteran died on June [redacted], 1994.  The 
appellant is his widow.  This appeal arises from a July 1994 
rating decision of the Newark, New Jersey, regional office (RO) 
which denied service connection for the cause of the 
veterans death.  The appellant was mailed notice of the 
decision in September 1994.  The notice of disagreement was 
received in September 1994.  The statement of the case was 
issued in November 1994.  The appellants substantive appeal 
was received December 1994.

On October 22, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).


REMAND

Prior to his death, the veteran filed a claim for service 
connection for porphyria cutanea tarda as secondary to Agent 
Orange.  In April 1994, his claim for service connection for 
porphyria cutanea tarda as secondary to exposure to herbicide 
agents was denied.  He was mailed a letter regarding this 
decision in May 1994.  That same month, the veteran filed a 
request for reconsideration of the April 1994 decision that 
disallowed service connection for porphyria.  The 
veteran died in June 1994.  

The appellant's VA Form 21-534 was received in July 1994.  
That form is by its title an application for dependency and 
indemnity compensation, including accrued benefits and death 
compensation where applicable.  Therein, the appellant 
indicated that she was claiming entitlement to service 
connection for the cause of the veterans death.  She also 
stated that she was entitled to compensation because the 
veteran had a pending claim prior to his death.  By the 
nature of the application and this statement, the appellant 
raised an accrued benefits claim for service connection for 
porphyria cutanea tarda as secondary to exposure to herbicide 
agents.  

In July 1994, the RO issued a rating decision which denied 
the appellants claim for service connection for the cause of 
the veterans death.  Thereafter, in a letter dated in 
September 1994, the RO indicated that the veterans pending 
claim for service connection for porphyria cutanea tarda had 
been previously denied, and that the claim for accrued 
benefits was being denied because there was no evidence that 
the veterans porphyria cutanea tarda manifested to a 
compensable degree within one (1) year of discharge.  The 
appellant filed a notice of disagreement, citing the 
September 1994 letter.

To date, there is no evidence that the appellant has been 
furnished a Statement of Case on the issue of entitlement to 
service connection porphyria cutanea tarda as secondary to 
exposure to herbicide agents, for purposes of accrued 
benefits.  As the filing of a notice of disagreement places a 
claim in appellate status, the United States Court of 
Veterans Appeals (Court) has held that the ROs failure to 
issue a Statement of the Case is a procedural defect 
requiring remand.  See Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993); see also Archibold v. Brown, 9 Vet. App. 124, 130 
(1996).

The appellants claim of entitlement to accrued benefits is 
inextricably intertwined with the issue of entitlement to 
service connection for the cause of death and must be 
adjudicated in connection therewith.  Claims which are 
inextricably intertwined with a pending claim must be 
adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Thus, the cause of death issue will be held in abeyance 
pending proper adjudication of the accrued benefit issue.

Upon review of the record, the Board observes that the 
veteran submitted medical opinions in support of his claim 
that his diagnosed porphyria cutanea tarda was etiologically 
related to his exposure to Agent Orange.  Specifically, 
Herbert Fichman, D.O., reported that he had treated the 
veteran for acute and intermittent porphyria in 1983.  He 
opined that the veterans porphyria may have been the 
result of his being exposed to Agent Orange, while in 
Vietnam.  Further, in a letter dated in May 1994, Gary W. 
Hunt, M.D., stated that the veterans porphyria was the 
result of exposure to Agent Orange while serving in 
Vietnam.  Dr. Hunt indicated that his opinion was based upon 
an examination of the veteran and a review of his available 
medical records.

The reasons underlying these medical opinions were entirely 
unexplained.  In that regard, the Board observes that the 
appellant was not given the opportunity to submit an 
additional statement from either physician.  Accordingly, it 
would be helpful to request that Drs. Fichman and Hunt 
provide more detailed information regarding the reasons for 
the medical conclusions they offered.

In addition, given the medical opinions discussed above, the 
veterans claims folder should be forwarded to a physician 
specializing in liver disorders for an opinion as to the 
relationship between the veterans porphyria cutanea tarda 
and his exposure to herbicide agents.  In this regard, the 
Board must consider only independent medical evidence to 
support their findings rather than provide their own medical 
judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  In addition, the VA has a 
duty to assist a claimant in the development of facts 
pertinent to his or her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  The Court has held that 
the duty to assist the claimant in obtaining and developing 
available facts and evidence to support his or her claim 
includes the procurement of medical records to which the 
claimant has made reference to.  Littke v. Derwinski 1 Vet. 
App. 90 (1990).  It also includes the procurement of a 
medical opinion where necessary.  See Ashley v. Brown, 6 Vet. 
App. 52 (1993) (obtaining an advisory medical opinion is a 
viable way for the Board to fulfill its duty to assist an 
appellant).

Finally, after a careful review of the evidence in this case, 
the Board observes that the veteran had been a recipient of 
Social Security disability benefits since 1979.  The duty to 
assist includes the need to obtain social security records 
when put on notice that the veteran is receiving social 
security benefits.  Clarkson v. Brown, 4 Vet. App. 565, 567 
(1993).  As noted by the Court in Hayes v. Brown, 9 Vet. App. 
67 (1996), the administrative decision and the underlying 
medical records used as a basis to grant social security 
benefits should be obtained from the Social Security 
Administration.  Accordingly, the veterans social security 
records must be obtained.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should furnish the appellant 
and her representative with a Statement 
of the Case (SOC) on the issue of 
entitlement to service connection for 
porphyria cutanea tarda as secondary to 
exposure to herbicide agents, for 
purposes of accrued benefits.  The SOC 
should include citations to all pertinent 
regulations.  The appellant should be 
informed that she must file a substantive 
appeal to the SOC if she wishes the Board 
to consider this issue.  If a timely 
substantive appeal is not received, the 
matter should be returned to the Board 
without any further development.  
However, if a timely substantive appeal 
is received, the RO should comply with 
directives 2 through 7 of this Remand.

2.  The RO should inform the appellant 
that a detailed medical statement from 
Dr. Fichman or Dr. Hunt would be useful 
in establishing her claim for service 
connection for PTCT as secondary to 
exposure to herbicide agents, for 
purposes of accrued benefits.  The RO 
should also obtain from the Social 
Security Administration the records 
pertinent to the veterans claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should contact Drs. Fichman 
and Hunt and request that they provide a 
more detailed statement as to the bases 
of their medical opinions that the 
veterans porphyria cutanea tarda was 
secondary to his exposure to herbicide 
agents.  To that extent, the physicians 
should be requested to include a complete 
rationale, citing authority and 
investigation, for all conclusions 
reached.  

4.  A copy of the 1993 National Academy 
of Sciences report "Veterans and Agent 
Orange: Health Effects of Herbicides Used 
in Vietnam," and the second NAS report, 
"Veterans and Agent Orange Update 1996" 
should be obtained and associated with 
the claims folder.


5.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
claims folder should be forwarded for 
review by a specialist in liver 
disorders.  

Opinion required:  The examiner 
should be asked to determine whether 
it is at least as likely as not that 
the veterans porphyria cutanea 
tarda was attributable to herbicide 
exposure in Vietnam.  In so doing, 
the examiner should consider all 
material contained in the claims 
folder.  The evidence considered by 
the examiner should include, but not 
be limited to, the letters from Drs. 
Fichman and Hunt containing the 
opinion that the veterans porphyria 
cutanea tarda was due Agent Orange 
exposure and the 1993 and 1996 NAS 
reports.  Any additional medical 
evidence submitted by Drs. Fichman 
or Hunt should also be reviewed by 
the examiner.  The reasons for any 
decision made by the examiner should 
be discussed in detail with 
citations to authority and 
investigation for all conclusions 
reached.  If the physician disagrees 
with the findings of the NAS study, 
he or she should give the reasons 
for any disagreement.

Further, if a determination is made 
that there was an etiological 
relationship between the veterans 
porphyria cutanea tarda and his 
exposure to Agent Orange, the VA 
examiner should be asked to 
determine whether it is at least as 
likely as not that the veterans 
porphyria cutanea tarda contributed 
substantially or materially 
contributed to or combined to cause 
the veterans death.  The examiner 
should be advised that it must be 
shown that there was causal 
connection and not just a casual 
connection.  Again, the examiner 
should consider all material 
evidence contained in the claims 
folder.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

7.  When the above development has been 
completed, the case should be reviewed by 
the RO.  This should include review of 
the issue of service connection for 
porphyria cutanea tarda as secondary to 
exposure to herbicide agents, for 
purposes of accrued benefits, as well as 
the issue of service connection for the 
cause of the veterans death.  In so 
doing, the RO is reminded that service 
connection for porphyria cutanea tarda 
may be established on a direct basis, in 
addition to the presumptive basis as 
provided by 38 C.F.R. § 3.307 and 
3.309(e).  See Combee v. Brown, 34 F. 3d 
1039 (Fed Cor. 1994).  If any decision 
remains adverse to the appellant, she and 
her representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed.  The purpose of this 
REMAND is to afford due process and obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
